In re application of							:
Kenneth R. Kreizinger							:		
Serial No. 16/937,858							:	DECISION ON
Filed:	July 24, 2020	 						:	PETITION
For:  ADDITIVE MANUFACTURED MULTI-COLORED WALL PANEL	:

This is a decision on the Petition under 37 CFR 1.144 filed on May 21, 2021 to request to withdraw the restriction requirement made final in the Office Action of December 23, 2020. 

A Requirement for Restriction was mailed on October 15, 2020 that set forth a restriction requirement between the inventions drawn to a multi-colored wall panel (Group I, Claims 1-6) and an additive manufacturing process (Group II, Claims 7-19). The Applicant elected Group II with traverse in the response filed on December 12, 2020. A Non-final Office Action was mailed on December 23, 2020 that maintained the original restriction requirement and made this requirement final. Subsequently, the Applicant filed a response on March 19, 2021 and an Ex parte Quayle Action was mailed on March 23, 2021. The present petition was timely filed on May 21, 2021 requesting withdrawal of the restriction requirement. 

MPEP 803 sets forth the following two criteria for a proper requirement between patentably distinct inventions: (A) the inventions must be independent or distinct as claimed; and (B) there would be a serious burden on the examiner if restriction is not required.  
MPEP 806.05(f) sets forth that a process of making and a product made by the process can be shown to be distinct inventions if either or both of the following can be shown: (A) that the process as claimed is not an obvious process of making the product and the process as claimed can be used to make another materially different product; or (B) that the product as claimed can be made by another materially different process. 
The petition argues that distinctness between the two claim groupings has not been demonstrated for the restriction requirement. Specifically, it is argued that the materially different process of including the step of casting material into a designated area, as set forth in the Requirement for Restriction, is not a materially different process, since the claimed method includes a casting step (see step (c)). This argument is not persuasive for the following reason. Per MPEP 806.05(f), a process of making and a product made by the process can be shown to be distinct if the product as claimed can be made by another and materially different process. In the present case, the claimed product can be made by another and materially different process, such as casting material into a designed area that does not use additively manufacturing process that includes use of computer controlled dispensers.  Further, a product defined by the process by which it can be made is still a product claim (In re Bridgeford, 357 F.2d 679, 149 USPQ 55 (CCPA 1966)) and can be restricted from the process if the examiner can demonstrate that the product as claimed can be made by another materially different process; defining the product in terms of a process by which it is made is nothing more than a permissible technique that applicant may use to define the invention.  See MPEP 806.05(f).



Accordingly, the claims of Group I and Group II are deemed to have been properly held as being distinct by the Examiner.

For the above reasons, this petition is DENIED.  Pursuant to the Ex parte Quayle Action mailed on March 23, 2021, the application is being routed to the Examiner for processing a Notice of Allowance for allowed claims 7-19.  The Notice of Allowance should include an Examiner’s Amendment that cancels non-elected claims 1-6.



/Timothy H. Meeks/
_____________________________      
Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

bc

Kenneth R. Kreizinger2724 NE 35th StreetFort Lauderdale FL 33306